 



Exhibit 10.4
FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
     THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
dated as of September 18, 2007 (the “Amendment Effective Date”), and is by and
between SILICON VALLEY BANK (“Bank”) and VISUAL SCIENCES, INC., a Delaware
corporation formerly known as WebSideStory, Inc. (“Borrower”).
RECITALS
     A. Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of February 23, 2007 (as amended, modified, supplemented or
restated, the “Loan Agreement”).
     B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
     C. Borrower has requested that Bank amend the Loan Agreement and the Loan
Documents in accordance with the terms hereof.
     D. Bank has agreed to so amend certain provisions of the Loan Agreement and
the Loan Documents, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
     2. Amendments.
          2.1 The definition of “Guarantor” in Section 13.1 of the Loan
Agreement is hereby amended in its entirety and replaced with the following:
     “Guarantor” is any present or future Domestic Subsidiary of Borrower,
including Visual Sciences Technologies, LLC, a Delaware limited liability
company formerly known as Visual Sciences, LLC.
          2.2 Section 8.11 of the Loan Agreement is amended in its entirety and
replaced with the following:
     “8.11 Conditions Subsequent to Closing. Borrower fails:

 



--------------------------------------------------------------------------------



 



     (a) within ten Business Days of the Effective Date, to provide evidence
satisfactory to Bank that all indebtedness under the Existing Notes is paid in
full; or
     (b) to deliver duly executed Control Agreements with respect to all of
Borrower’s and Guarantors’ deposit accounts and securities accounts on or before
October 31, 2007.”
          2.3 All references to “WebSideStory, Inc.” in the Loan Agreement and
all other Loan Documents shall be amended and replaced with “Visual Sciences,
Inc.”.
          2.4 All references to “Visual Sciences, LLC” in the Loan Agreement and
all other Loan Documents shall be amended and replaced with “Visual Sciences
Technologies, LLC”.
     3. Waiver. Bank hereby waives any default or Event of Default that may have
occurred as a result of the failure of Borrower to comply with Section 8.11
(other than subsection (a) thereof) from and after the Effective Date through
the Amendment Effective Date.
     4. Limitation of Amendments and Waiver.
          4.1 The amendments set forth in Section 2 above and the waiver set
forth in Section 3 above are effective for the purposes set forth herein and
shall be limited precisely as written and shall not otherwise be deemed to
(a) be a consent to any amendment, waiver or modification of any other term or
condition of the Loan Agreement or any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with the Loan Agreement or any Loan Document.
          4.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
     5. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
          5.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          5.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
          5.3 Except in connection with the change in Borrower’s name from
WebSideStory, Inc. to Visual Sciences, Inc. the organizational documents of
Borrower delivered

2



--------------------------------------------------------------------------------



 



to Bank on or about the Effective Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;
          5.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
          5.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not (a) contravene, conflict with, constitute a default
under or violate any material Requirement of Law, (b) constitute an event of
default under any material agreement by which Borrower is bound, (c) contravene,
conflict with or violate any applicable order, writ, judgment, injunction,
decree, determination or award of any Governmental Authority by which Borrower
or any of its Subsidiaries or any of their property or assets may be bound or
affected, or (d) conflict with any of Borrower’s organizational documents;
          5.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any action by, filing, registration or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect); and
          5.7 This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     6. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     7. Effectiveness. This Amendment shall be deemed effective upon the
satisfaction of the conditions set forth in Section 8.
     8. Conditions. The effectiveness of this Amendment is conditioned upon
execution and delivery to Bank of a fully executed copy of this Amendment.
[Signature page follows.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

                              BANK       BORROWER    
 
                            SILICON VALLEY BANK       VISUAL SCIENCES, INC.,
a Delaware corporation    
 
                            By:   /s/ Fred Kreppel       By:   /s/ Claire Long  
                       
 
  Name:
Title:   Fred Kreppel
SRM           Name:
Title:   Claire Long
CFO    

S-1
First Amendment to Loan and Security Agreement

 